DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-19, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of Claims
Claims 1-13, 16-19, and 21-23 are pending, claims 14-15 and 20 are cancelled, and claims 1-13, 16-19, and 21-23 are currently under consideration for patentability 

Claim Objections
Claim 16 is objected to because of the following informalities:  “the first medical equipment a second operation handle” should read “the first medical equipment, a second operation handle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the camera pedal is one of the first height pedals…one of the first height pedals” is unclear. In claim 4, the camera pedal and the clutch pedals are recited to be “different from the first to fourth pedals”. It is unclear how the camera pedal or the clutch pedal can be one of the first or second height pedals if they are different from the 1st to 4th pedals as recited in claim 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2010/0228264), in view Robinson (different embodiment) and Ishii (US 2015/0250439).
Regarding claim 1, Robinson discloses a remote control apparatus (150, figure 1a) for remotely controlling a patient-side system including first and second medical equipment and an endoscope to capture an image of a surgery site (intended use language | the remote control apparatus is capable of remotely controlling robotic surgical manipulator 152, see arms 152a-d, and endoscopic camera 101c, see figure 1a), the remote control apparatus comprising: first and second operation handles (see 352, figure 3b | left and right control input wrist [0098]) with which an operator controls first and second medical equipment respectively ([0098]); and an operation pedal section (see portion of 150 for 318, figure 3a) including: plural pedals comprising a first pedal, a second pedal, a third pedal and a fourth pedal (see 318, figure 3a), a base (see the base of 150, figure 3a) on which the plural pedals are arranged, wherein the first to fourth pedals are arranged at locations not overlapping each other in a planar view (see figure 3a). Robinson is silent regarding the first pedal configured to be pressed down to execute a first function concerning the first medical equipment, the second pedal configured to be pressed down to execute a second function concerning the first medical equipment, the third pedal configured to be pressed down to execute the first function concerning the second medical equipment, and the fourth pedal configured to be pressed down to execute the second function concerning the second medical equipment; and, the first and third pedals are first height pedals with upper ends thereof located at a first height position; and the second and fourth pedals are second height pedals with upper ends thereof located at a second height position, which is different from the first height position, and the first to fourth pedals are sequentially arranged along a pedal arrangement direction extending in a horizontal direction such that the first and second pedals are arranged side by side, the second and third pedals are arranged side by side, and the third and fourth pedals are arranged side by side.  
Ishii teaches a wireless foot switch (se 30, figure 2) with pedals (32a-e, figure 2) on the top surface of a housing (31, figure 2). One of the pedals (32d, figure 2) has a greater height and is arranged between two pedals (32c and e, figure 2). Functions can be assigned to the respective pedals in any desirable manner ([0033]).

It would have been obvious to one of ordinary skill in the art before the time of filing to modify the shape of the pedals in an alternative fashion (see different heights/length of the pedals 32c-e, figure 2) as taught by Ishii. Doing so would allow for an alternative pedal design/arrangement and help distinguish between different pedals through the use of different heights/shapes (see figure 2; [0033] of Ishii). Additionally, it would have been obvious to modify two of the pedals in Robinson to control a cutting and a coagulation function for one tool and another two pedals to control a cutting and a coagulation function for a second tool ([0181]-[0182]) as taught in another embodiment of Robinson. Doing so would provide a designated pedal for a function of each tool ([0181]-[0182]; Robinson). The modified first pedal configured to be pressed down to execute a first function concerning the first medical equipment (mono cut, see figure 6a; Robinson), the second pedal configured to be pressed down to execute a second function concerning the first medical equipment (mono coag, figure 6a | the modified pedals would have two pedals designated for one of the tools; Robinson), the third pedal configured to be pressed down to execute the first function concerning the second medical equipment (mono cut, figure 6a; Robinson), and the fourth pedal configured to be pressed down to execute the second function concerning the second medical equipment (mono coag, figure 6a | the modified pedals would have two pedals designated for control of the other/second tool; Robinson); and, the first and third are first height pedals (see annotated image below) with upper ends thereof located at a first height position (see 32c and 32e, figure 2; Ishii); and the second and fourth pedals are second height pedals (see annotated image below) with upper ends thereof located at a second height position (see 32d, figure 2; Ishii), which is different from the first height position (see figure 2), and the first to fourth pedals are sequentially arranged along a pedal arrangement direction extending in a horizontal direction such that the first and second pedals are arranged side by side, the second and third pedals are arranged side by side, and the third and fourth pedals are arranged side by side (see image below).  

    PNG
    media_image1.png
    406
    532
    media_image1.png
    Greyscale

Regarding claim 2, Ishii further teaches the first height pedals have a different length from that of the second height pedals (see figure 2; Ishii).  
Regarding claim 3, Ishii further teaches the first height pedals have a different width from that of the second height pedals (best seen with figure 11b; Ishii).  
Regarding claim 4, Robinson and Ishii disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the plural pedals include: a camera pedal that enables the first and second operation handles to control a control-related connection between the first and second operation handles and the first and second medical equipment, and the camera pedal and the clutch pedal are different from the first to fourth pedals.  
Robinson further teaches a camera pedal (604L, figure 6a) and a clutch pedal (608L, figure 6a | temporarily decoupling them from the surgical instruments [0188]). 
It would have been obvious to modify the pedals (318, figure 3a | there can be more pedals that are not shown in figure 3a; foot pedals…[0089] of Robinson) of Robinson and Ishii to be have an additional camera pedal and a clutch pedal as taught by another embodiment in Robinson. Doing so would provide designated pedals to control the camera and clutch ([0188]). The modified plural pedals include: a camera pedal (604L, figure 6a; Robinson) that enables the first and second operation handles to control the endoscope; and a clutch pedal (608L, figure 6a) that temporarily disconnects a control-related connection between the first and second operation handles and the first and second medical equipment ([0188]), and the camera pedal and the clutch pedal are different from the first to fourth pedals (the modified plural pedals would have separate pedals designated to control the camera and clutch).  
Regarding claim 5, Ishii further teaches when the camera pedal is one of the first height pedals, the clutch pedal is one of the second height pedals, or when the camera pedal is one of the second height pedals, the clutch pedal is one of the first height pedals (the modified pedals would have a camera and a clutch pedal next to each other, where the heights would be different, due to the modified shape of the 
Regarding claim 6, Robinson further teaches the first to fourth pedals include: a first coagulation pedal (mono coag, figure 6a | the modified pedals would have two pedals designated for control of the first tool; Robinson) to perform an operation to coagulate the surgery site using the first medical equipment; a first cutting pedal to perform an operation to cut the surgery site using the first medical equipment (mono cut, figure 6a); a second coagulation pedal to perform an operation to coagulate the surgery site using the second medical equipment (mono coag, figure 6a | the modified pedals would have two pedals designated for control of the other/second tool; Robinson); and a second cutting pedal to perform an operation to cut the surgery site using the second medical equipment (mono cut, figure 6a).  
Regarding claim 7, Robinson and Ishii further disclose when the first and second cutting pedals are the first height pedals (the modified device has the first to fourth pedals with different heights in an alternating fashion, where the first and second cutting pedals can be designated as the 1st pedal and the 3rd pedal; and therefore can be the first height pedals), the first and second coagulation pedals are the second height pedals (the first and second coagulation pedals can be the 2nd and 4th pedals, and therefore can be the second height pedals), or 3Kazuki ISHIHARAAppl. No. 16/001,057MRD.096.0015.NPResponse to the Final Office Action of August 2, 2021when the first and second cutting pedals are the second height pedals, the first and second coagulation pedals are the first height pedals.  
Regarding claim 8, Robinson further discloses the first operation handle is provided at a position to be operated by a left hand of the operator to control the first is provided at a position to be operated by a right hand of the operator to control the second medical equipment (a pair of control input wrists 352 for the left and right mater controllers [0098]; Robinson).
Regarding claim 9, Robinson and Ishii further disclose the first pedal is a first cutting pedal that performs an operation configured to control the first medical equipment to cut the surgery site and the second pedal is a first coagulation pedal that controls the first medical equipment to coagulate the surgery site (the modified device can have the 1st and 2nd pedal designated as the cutting and coagulation pedal for the first medical equipment | mono cut and coag, figure 6a), the third pedal is a second cutting pedal that performs an operation to cut the surgery site using the second medical equipment and the fourth pedal is a second coagulation pedal that performs an operation to coagulate the surgery site using the second medical equipment (the modified device can have the 3rd and 4th pedal designated as the cutting and coagulation pedal for the second medical equipment | mono cut and coag, figure 6a).  
Regarding claim 10, Robinson further discloses the base includes a pedal arrangement region (see figure 3a; Robinson) where the plural pedals are arranged, 4Kazuki ISHIHARAAppl. No. 16/001,057MRD.096.0015.NPResponse to the Final Office Action of August 2, 2021the pedal arrangement region includes a first region on a left side of the base (the region with the left two pedals 318, figure 3a) and a second region on a right side of the base (the region with the three pedals 318 on the right, figure 3a), at least two pedals of the plural pedals are located in one of the first and second regions, and the first to fourth pedals are located in the other one of the first and second regions (there can be more st to 4th pedals in 2nd region).  
Regarding claim 11, Ishii further teaches the first height pedals have a thickness different from that of the second height pedals such that the first height pedals overlap the second height pedals in height (see figure 2; Ishii).  
Regarding claim 12, Robinson and Ishii disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the operation pedal section includes a side pedal which is pressed in the horizontal direction for operation, and the side pedal is placed at a location not overlapping the plural pedals in the planar view.  
Robinson further teaches a left and right vertical switch pedal assembly (706L and R, figure 7a). The user’s feet may move horizontally to toggle the switches ([0118]). The switches are for swapping a tool or energy swapping ([0182]).
It would have been obvious to modify the operation pedal section with the left and right vertical switch pedal assembly (706L and R, figure 7a) as taught by Robinson. Doing so would allow for additional pedals that are toggled/pressed in a different direction (move horizontally to toggle [0118]). The modified operation pedal section includes a side pedal (706L or R, figure 7a; Robinson) which is pressed in the horizontal direction for operation ([0118]), and the side pedal is placed at a location not overlapping the plural pedals in the planar view (see figure 7a).  
Regarding claim 13, Ishii further teaches the first height position of the upper ends of the first height pedals is 1.5 times or higher than the second height position of 
Regarding claim 16, Robinson discloses a remote control apparatus (150, figure 1a) for remotely controlling a patient-side system including first medical equipment, second medical equipment and5Kazuki ISHIHARA Appl. No. 16/001,057MRD.096.0015.NPResponse to the Final Office Action of August 2, 2021an endoscope to capture an image of a surgery site (intended use language | the remote control apparatus is capable of remotely controlling a surgical manipulator 152, arms 152a-d, and endoscopic camera 101, see figure 1a ), the remote control apparatus comprising: a first operation handle (see 352, figure 3b | left and right control input wrist [0098]) with which an operator controls the first medical equipment a second operation handle ([0098]) with which the operator controls the second medical equipment; and an operation pedal section  (see portion of 150 for 318, figure 3a) including: plural pedals (318, figure 3a) including first to fourth pedals (see 318, figure 3a); and a base (see the base of 150, figure 3a) on which the plural pedals are arranged, wherein the first to fourth pedals are arranged at locations not overlapping each other in a planar view (see figure 3a), such that the first, second, third, and fourth pedals are sequentially arranged in the recited order in a pedal arrangement direction extending in a horizontal direction such that the first[[,]] and second are arranged side by side, the second and third pedals are arranged side by side, and the third and fourth pedals are arranged side by side (see 318, figure 3a). Robinson is silent regarding the adjacent first and second pedals have upper ends thereof having positions in height different from each other and are configured to be pressed down to execute first and second functions concerning the first medical equipment respectively, and the adjacent third and fourth pedals have upper ends thereof having positions in height different from each other and are configured to be pressed down to execute the first and second functions concerning the second medical equipment respectively.  
Ishii teaches a wireless foot switch (se 30, figure 2) with pedals (32a-e, figure 2) on the top surface of a housing (31, figure 2). One of the pedals (32d, figure 2) has a greater height and is arranged between two pedals (32c and e, figure 2). Functions can be assigned to the respective pedals in any desirable manner ([0033]).
Robinson, in another embodiment, teaches a pedal assembly (see figure 7a). Robinson teaches a pedal (608R, figure 6a) for monopolar cutting and a pedal (604R, figure 6a) for monopolar coagulation ([0181]). Another pedal (606L, figure 6a) swaps tool for control ([0182]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the shape of the pedals in an alternative fashion (see different heights/length of the pedals 32c-e, figure 2) as taught by Ishii. Doing so would allow for an alternative pedal design/arrangement and help distinguish between different pedals through the use of different heights/shapes (see figure 2; [0033] of Ishii). Additionally, it would have been obvious to modify two of the pedals in Robinson to control a cutting and a coagulation function for one tool and another two pedals to control a cutting and a coagulation function for a second tool ([0181]-[0182]) as taught in another embodiment of Robinson. Doing so would provide a designated pedal for a function of each tool ([0181]-[0182]; Robinson). The modified pedals would have the adjacent first and second pedals have upper ends thereof having positions in height different from each other (see 32c-d, figure 2; Ishii | see image below) and are configured to be pressed down to execute first and second functions concerning the first medical equipment respectively (mono coag and mono cut, figure 6a; Robinson | the modified pedals would have two pedals designated for control of the first tool), and the adjacent third and fourth pedals have upper ends thereof having positions in height different from each other (see 32c-d, figure 2; Ishii | see image below) and are configured to be pressed down to execute the first and second functions concerning the second medical equipment respectively (mono coag and mono cut, figure 6a; Robinson | the modified pedals would have two pedals designated for control of the second tool).  

    PNG
    media_image1.png
    406
    532
    media_image1.png
    Greyscale

Regarding claim 17, Robinson further teaches the first to fourth pedals comprise: a6Kazuki ISHIHARA Appl. No. 16/001,057MRD.096.0015.NPResponse to the Final Office Action of August 2, 2021first coagulation pedal to perform an operation to coagulate the surgery site using the first medical equipment (mono coag, figure 6a | the modified pedals would have two pedals designated for control of the first tool; Robinson); a first cutting pedal to perform an operation to cut the surgery site using the first medical equipment (mono cut, figure 6a); a second coagulation pedal to perform an operation to coagulate the surgery site using the second medical equipment (mono coag, figure 6a | the modified pedals would have two pedals designated for control of the other/second tool; ; and a second cutting pedal to perform an operation to cut the surgery site using the second medical equipment (mono cut, figure 6a).  
Regarding claim 18, Ishii further teaches the first and third pedals have a different length and a different width from that of the second and fourth pedals (see figure 2; Ishii).  
Regarding claim 19, Robinson discloses a remote control apparatus (150, figure 1) for remotely controlling (intended use language) a patient-side system including a first manipulator supporting first medical equipment (one of 153a-d, figure 1a), a second manipulator supporting second medical equipment (one of 153a-d, figure 1a), and a camera arm supporting an endoscope (endoscopic camera 101c, see figure 1a), the remote control apparatus comprising: a first operation handle (see 352, figure 3b | left and right control input wrist [0098]) with which an operator operates the first medical equipment through the first manipulator ([0098]); a second operation handle (see 352, figure 3b | left and right control input wrist [0098]) with which the operator operates the second medical equipment through the second manipulator ([0098]); and an operation pedal section (see portion of 150 for 318, figure 3a) including: plural pedals (318, figure 3a) including first to fourth pedals configured to be pressed down to execute functions concerning the first medical equipment and the second medical equipment ([0088][0089]); and a base (see the base of 150, figure 3a) on which the plural pedals are arranged, wherein the first to fourth pedals are arranged at locations not overlapping each other in a planar view, such that the first, second, third, and fourth pedals are arranged in the recited order in a pedal arrangement direction extending in a horizontal direction such that an imaginary straight line extending along the pedal arrangement Robinson is silent regarding 7Kazuki ISHIHARAAppl. No. 16/001,057MRD.096.0015.NPResponse to the Final Office Action of August 2, 2021the first and second pedals have different positions of upper ends in height and are configured to be pressed down to execute first and second functions concerning the first medical equipment respectively, and the third and fourth pedals have different positions of upper ends in height and are configured to be pressed down to execute the first and second functions concerning the second medical equipment respectively.  
Ishii teaches a wireless foot switch (se 30, figure 2) with pedals (32a-e, figure 2) on the top surface of a housing (31, figure 2). One of the pedals (32d, figure 2) has a greater height and is arranged between two pedals (32c and e, figure 2). Functions can be assigned to the respective pedals in any desirable manner ([0033]).
Robinson, in another embodiment, teaches a pedal assembly (see figure 7a). Robinson teaches a pedal (608R, figure 6a) for monopolar cutting and a pedal (604R, figure 6a) for monopolar coagulation ([0181]). Another pedal (606L, figure 6a) swaps tool for control ([0182]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the shape of the pedals in an alternative fashion (see different heights/length of the pedals 32c-e, figure 2) as taught by Ishii. Doing so would allow for an alternative pedal design/arrangement and help distinguish between different pedals through the use of different heights/shapes (see figure 2; [0033] of Ishii). Additionally, it would have been obvious to modify two of the pedals in Robinson to control a cutting and a coagulation function for one tool and another two pedals to control a cutting and a coagulation function for a second tool ([0181]-[0182]) as taught in another embodiment first and second pedals have different positions of upper ends in height (see 32c and 32e, figure 2; Ishii | see image below) and are configured to be pressed down to execute first and second functions concerning the first medical equipment respectively (mono cut and coag, figure 6a | the modified pedals would have two pedals designated for one of the tools; Robinson), and the third and fourth pedals have different positions of upper ends in height (32c and 32e, figure 2; Ishii | see image below) and are configured to be pressed down to execute the first and second functions concerning the second medical equipment respectively (mono cut and coag, figure 6a | the modified pedals would have two pedals designated for the second tool; Robinson).  

    PNG
    media_image1.png
    406
    532
    media_image1.png
    Greyscale

Regarding claim 21, Robinson further discloses the first height pedals are arranged alternately with the second height pedals along the pedal arrangement direction extending the horizontal direction, such that any one of the first height pedals and any one of the second height pedals are not arranged at a same position with 
Regarding claim 22, Ishii further teaches the first and third pedals have a length different from that of the second and fourth pedals (see figure 2; Ishii).  
Regarding claim 23, Robinson and Ishii disclose all of the features in the current invention as shown above for claim 17. They are silent regarding the plural pedals further comprise: a camera pedal that enables the first and second operation handles to control the endoscope; and a clutch pedal that temporarily disconnects a control-related connection between the first and second operation handles and the first and second medical equipment, and the camera pedal and the clutch pedal are different from the first to fourth pedals.
Robinson further teaches a camera pedal (604L, figure 6a) and a clutch pedal (608L, figure 6a | temporarily decoupling them from the surgical instruments [0188]). 
It would have been obvious to modify the pedals (318, figure 3a | there can be more pedals not shown in figure 3a; foot pedals…[0089] of Robinson) of Robinson and Ishii to be have an additional camera pedal and a clutch pedal as taught by another embodiment in Robinson. Doing so would provide designated pedals to control camera and clutch ([0188]). The modified plural pedals further comprise: a camera pedal (604L, figure 6a) that enables the first and second operation handles to control the endoscope; and a clutch pedal (608L, figure 6a) that temporarily disconnects a control-related connection between the first and second operation handles and the first and second medical equipment ([0188]), and the camera pedal and the clutch pedal are different 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 4, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795